      Case 9:19-cv-00056-DWM Document 114 Filed 05/24/21 Page 1 of 3



JEAN E. WILLIAMS
Acting Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

JOHN P. TUSTIN, Senior Attorney
Natural Resources Section
FREDERICK H. TURNER, Trial Attorney
Wildlife and Marine Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3022 (Tustin)
          (202) 305-0641 (Turner)
Fax:      (202) 305-0506 (Tustin)
          (202) 305-0275 (Turner)

LEIF M. JOHNSON
Acting United States Attorney

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

WILDEARTH GUARDIANS, et al.,             )          Lead Case No.
        Plaintiffs,                      )      9:19-cv-0056-M-DWM
    and                                  )
SWAN VIEW COALITION, et al.,             )         Member Case No.
        Consolidated Plaintiffs          )      9:19-cv-0060-M-DWM
                                         )
      v.                                 )   FEDERAL DEFENDANTS’
                                         )   NOTICE REGARDING
KURTIS E. STEELE , et al.,               )   SUBSTITUTION OF
          Defendants,                    )   DEFENDANTS
   and                                   )
DAVID BERNHARDT, et al.,                 )
          Consolidated Defendants.       )
                                         )
                                         )
       Case 9:19-cv-00056-DWM Document 114 Filed 05/24/21 Page 2 of 3



      Pursuant to Federal Rule of Civil Procedure 25(d), Federal Defendants make

the following substitutions for the named parties in this consolidated action:

   • Deb Haaland, in her official capacity as Secretary of the Interior, is

      substituted for David Bernhardt, Former Secretary of the Interior; and

   • Martha Williams, in her official capacity as Principal Deputy Director,

      exercising the delegated authority of Director of the Fish and Wildlife

      Service, is substituted for Aurelia Skipwith, Former Director of the Fish and

      Wildlife Service.



      There is no change at this time to the other named Federal Defendants, who

are the United States Fish and Wildlife Service, the United States Forest Service,

Vicki Christensen, in her official capacity as Chief of the United States Forest

Service, and Kurtis E. Steele, in his official capacity as Forest Supervisor of the

Flathead National Forest.



      Respectfully submitted this 24th day of May, 2021.



                                 JEAN E. WILLIAMS
                                 Acting Assistant Attorney General
                                 Environment and Natural Resources Division
                                 United States Department of Justice

                                 /s/ John P. Tustin
Case 9:19-cv-00056-DWM Document 114 Filed 05/24/21 Page 3 of 3



                      JOHN P. TUSTIN, Senior Attorney
                      Natural Resources Section
                      FREDERICK H. TURNER, Trial Attorney
                      Wildlife and Marine Resources Section
                      P.O. Box 7611
                      Washington, D.C. 20044-7611
                      Phone: (202) 305-3022 (Tustin)
                                (202) 305-0641 (Turner)
                      Fax:      (202) 305-0506 (Tustin)
                                (202) 305-0275 (Turner)

                      LEIF M. JOHNSON
                      Acting United States Attorney

                      Attorneys for Federal Defendants
